Citation Nr: 1338158	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for lung cancer, to include mesothelioma, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a right ear disability, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from October 1951 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues on appeal were previously before the Board in October 2012 and April 2013 when they were remanded for additional evidentiary development. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

In the April 2013 remand, the Board directed the originating agency to contact the Joint Services Records Research Center (JSRRC) to determine if any of the ships the Veteran was assigned to served on the inland waterways of Vietnam.  The originating agency was to request that the JSRRC review the official service documents, ships histories, deck logs, and other sources of information related to Naval ships to ascertain whether there is any evidence that the USS Lucid, the USS Gallant, and/or the USS Tuner Joy entered the inland waterways of the Republic of Vietnam and, if yes, whether this coincided with the Veteran's dates of service.  

In response to the Board's remand directions, evidentiary development which complies with the remand instructions was conducted for the USS Lucid and for the USS Turner Joy.  Significantly, other than obtaining an excerpt from the Dictionary of American Naval Fighting Ships pertaining to the USS Gallant, no evidentiary development was conducted concerning that ship.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The JSRRC/Department of the Navy should be asked to review the official service documents, ships history, deck logs, and other sources of information related to the USS Gallant, to determine whether the ship ever entered the inland waterways of the Republic of Vietnam and, if yes, whether this coincided with the Veteran's dates of service.  The JSRRC must provide an opinion as to whether the evidence supports a finding that the USS Gallant entered the inland waterways of the Republic of Vietnam while the Veteran was assigned to the vessel.  The Veteran was assigned to the USS Gallant from November 1966 to April 1967. 

2.  The AMC or the RO should also undertake any other development it determines to be warranted.

3.  Then, the AMC or the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

